Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 states that “x is 1; y is 1 or x is 1 and y is 1” which appears to be the same and thus, it unclear what limitations applicants’ are intending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/036884 see English translation in view of EP0930311 and Michael E. Jung et al. Total Synthesis of (R)-Glycerol Acetonide and the Antiepileptic and Hypotensive Drug (-)-7-Amino-/5-hydroxybutyric Acid (GABOB): Use of Vitamin C as a Chiral Starting Material J. Am. Chem. Soc., 102, 6304(1980). 

WO 2010/036884 discloses compounds including polycarbonates, allylic monomers and polymerized or grafted products thereof, oxiranyl functional monomers and polymerized or grafted products thereof, and acrylate and methacrylate monomers and polymerized or grafted products thereof, derived from renewable biomass feedstocks. The compounds are based on hydroxy ketal carboxylate precursors which have the structure of either Precursor Pl or Precursor P2 below. 
Precursor Pl has the structure:

    PNG
    media_image1.png
    167
    252
    media_image1.png
    Greyscale

Noting particularly P1, when the definitions for R1, R2, R3, R4, are examined, it is noted that R1, may be R2, R3, R4,

    PNG
    media_image2.png
    205
    276
    media_image2.png
    Greyscale


when the definitions for R1 is an alkyl,  R2 is an oxygen from ether, ester, or carbonyl, as listed, R3  is hydrogen and R4 is a hydrocarbon having is R5 R6 R7 R8 R9 R10 are each hydrogen produce the same compound and polymer as claimed in Formula II of applicants claimed invention. Note also that the precursor of P1 of the reference;
                                      
    PNG
    media_image3.png
    97
    179
    media_image3.png
    Greyscale

is the same Formula III of applicants claims when Ra and Rb are either OCCl3, OPh or OC1-6 alkyl. 
The reference does not disclose the Precursor Formula I. However, note that the precursor 1,3-dioxolane-4-methanol when R1 and R2 are hydrogen is widely known in the art. 
                                   
              
    PNG
    media_image4.png
    100
    149
    media_image4.png
    Greyscale


For example, EP0930311 discloses a process for preparing a 1,3-dioxolane-4-methanol compound which is the same as disclosed by applicants for Formula I. the reference explains that 1,3-Dioxolane-4-methanol compounds are used as an intermediate of medicines, agricultural chemicals, etc. and following processes for preparation of them are known: (i) A process for preparation of them by several difference reaction processes including glycerin and an acetonide reagent reaction processes using mannitol, ascorbic acid or serine. See Jung et al.  
Thus, the primary reference discloses Formula II can be produced by various methods including heating of precursors as shown on pages 14-18.  Moreover, each of the precursors, Formulas I and III, are well-known in the art for use as intermediaries for larger molecules including polymers.  Thus applicants’ method of heating of the mixture of precursors, the monomer Formula I and the carbonyl of Formula III, to obtain the Formula II as set forth in WO2010/036884 would have been obvious to the skilled artisan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Formula II by heating Formula I according to EP0930311 or Jung et al. together with Formula III as described in the primary reference, since generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). 


With regard to claim 2, see page 14 lines 10-20 of WO2010/036884.



With regard to claim 3, see page 14 lines 10-20 of WO2010/036884.



With regard to claim 4, see Examples 5, 10 12-14, 17 ad 19 disclose heating using a vacuum in WO2010/036884.

With regard to claim 5, see Example 8 of WO2010/036884 discloses a pressure 
having a torr of 10-15 which is less than 500 mtorr.


With regard to claim 6, note discussion for claim 1 above and the 112 rejection 
above.  


With regard to claim 7, note discussion for claim 1 above.


With regard to claim 8, note discussion for claim 1 above.


With regard to claim 9, note discussion for claim 1 above.


With regard to claim 10, note discussion for claim 1 above


With regard to claim 11, note discussion for claim 1 above.


With regard to claim 12,  note discussion for claim 1 above.


With regard to claim 13, in addition to the discussion for claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to parameters, i.e. time, as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 14, in addition to the discussion for claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to parameters, i.e. time, as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



With regard to claim 15, , in addition to the discussion for claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to parameters, i.e. time, as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claims 16, 17, and 18  note (30) When R1 in Structure II is n-butyl, this structure is referred to herein as “n-butyl-LGK” or “Bu-LGK,” and represents the reaction formulation of n-butyl levulinate with glycerin. n-Butyl-LGK is miscible in water to the extent of 1 part per 99 parts of water. It dissolves or is miscible with various organic compounds to the extent of at least 20 parts of the organic compound in 80 parts of N-butyl-LGK. Examples of such organic compounds include alcohols (including ethanol and 1,2-butylene glycol), organic esters (such as C12-14 alkyl benzoates, isopropyl myristate and octyl palmitate), and many vegetable oils (including castor, corn, soy and safflower oils).

With regard to claim 19, since the reference states that organic compounds including alcohols such as ethanol and 1,2 butylene glycol may be used, it would have been obvious to the skilled artisan because of its similarly to ethanol as a polar protic solvent. 
With regard to claim 20, the separation of the monomer from the mixture is an obvious design choice and would have been obvious to the skilled artisan. 

  In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/           Primary Examiner, Art Unit 1765